Citation Nr: 9925105	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  95-26 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased evaluation for septal deviation 
with intermittent nasal obstruction, status post septoplasty 
and partial middle turbinectomy, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from April 1946 to October 
1947.  He had substantial continuous service from October 
1948 to October 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 RO rating decision that denied 
the veteran's claim for an evaluation in excess of 10 percent 
for service-connected septal deviation with intermittent 
nasal obstruction, status post septoplasty and partial middle 
turbinectomy.  This matter was previously before the Board in 
January 1999 at which time it was remanded to the RO for 
further development.

While the procedural requirements for appellate review of a 
July 1997 RO rating decision that denied service connection 
for disfiguring scars of the nose and for an eye disability 
have been met, the veteran in a March 1998 statement withdrew 
all issues on appeal except for the claim for an increased 
evaluation for his deviated septum disability.  Accordingly, 
these service connection claims will not be further 
addressed.  See 38 C.F.R. §§ 20.200, 20.204 (1998).


FINDINGS OF FACT

1.  The veteran's deviated nasal septum disability is 
manifested by marked interference with his breathing space.

2.  The veteran's deviated nasal septum disability causes 
disfigurement.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
deviated septum disability manifested by breathing difficulty 
is denied.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (1994-1996).

2.  The criteria for a separate additional 10 percent rating 
for deviated septum disfigurement have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6504 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he was 
hospitalized in May and August 1946 for nasopharyngitis, 
acute, catarrhal, mild.

In January 1953 the veteran was seen at a medical facility 
and was found to have a septal deflection (deviation) to the 
right.

According to a December 1955 service medical record, the 
veteran complained of chronic nasal obstruction for four 
years, since breaking his nose.  An impression was given of 
chronic nasal obstruction due to fracture deformity with 
rhinitis, and a questionable allergic component.

A September 1956 service medical record contains the 
veteran's report of fracturing his nose in 1948 with residual 
breathing trouble through the nose.  Findings revealed that 
the left nostril was slightly obstructed.

In October 1989 the veteran filed a formal claim of service 
connection for a nose fracture.

In October 1990, the veteran was admitted to a VA hospital 
for four days with a chief complaint of bilateral nasal 
obstruction for 40 years and recurrent basal cell carcinoma 
of the nasal tip by biopsy.  The discharge summary notes that 
the veteran was status post resection of basal cell carcinoma 
of the tip of the nose three to four years earlier.  He was 
found by biopsy to have recurrent basal cell carcinoma of the 
nose in June 1990.  A biopsy of the floor of the veteran's 
left nasal cavity revealed an inflammatory exudate.  While 
hospitalized, the veteran underwent nasal endoscopy, 
septoplasty, partial right middle turbinectomy, and excision 
of nasal tip lesion with flap reconstruction.

Later in October 1990, while attending a follow-up visit at a 
VA medical facility, the veteran was found to have necrosis 
of the distal 4 to 5 milimeters of the nasal flap which had 
been used to reconstruct the defect.  The veteran was 
admitted to a VA hospital for aggressive local wound care and 
debridement.

In a May 1991 rating decision, the RO granted service 
connection for septal deviation with chronic nasal 
obstruction, status post septoplasty and partial middle 
turbinectomy, and assigned a 10 percent evaluation.

A July 1991 discharge summary shows that the veteran could 
breath well through his nose, but complained of an unsightly 
scar.  It is also noted that he was status post septoplasty 
and excision of nasal tip basal cell carcinoma in October 
1990, with necrosis of the flap and need for reconstruction 
secondary to cigarette use postoperatively.  On examination 
the veteran's nose revealed a midline septum, moderate 
rhinophyma with a scar at the tip which was depressed.  The 
veteran was taken to the operating room for laser excision of 
the rhinophyma.

A July 1993 VA consultation record shows that the veteran 
needed revision of previous nasal surgery since there 
remained obstruction on the right side.  The record also 
shows that a papillomatous lesion was removed which had been 
growing on the columella.

On file is a March 1994 VA consultation record showing that 
the veteran was being seen for nasal obstruction and had 
previously been seen for the same complaint in June 1993 and 
December 1993.  The physician stated that the veteran was a 
good candidate for nasal septoplasty.

In June 1994, the veteran presented to a VA medical facility 
due to persistent nasal obstruction.  The treatment record 
notes that the veteran had undergone septoplasty and excision 
nasal dorsum skin cancer with grafting in 1991.  An 
impression was given of deviated nasal septum.  Another 
septoplasty was recommended.

A July 1994 VA operative note contains the veteran's history 
of persistent nasal obstruction breathing problems secondary 
to deviated septum.  Gross examination revealed a right 
anterior cartilaginous and maxillary crest deviated septum 
obstructing approximately 50 percent of the right nasal 
passageway.  The veteran underwent septoplasty due to his 
deviated nasal septum.

According to an August 1994 progress note from VA, the 
veteran had improved nasal breathing, but still had 
difficulty on the right side secondary to collapse of the 
nasal valve secondary to probable excision of the upper 
lateral cartilage from skin cancer.

An October 1994 VA progress note reflects the veteran's 
complaint of continuing breathing problems.

In a November 1994 rating decision, the RO continued the 
veteran's 10 percent evaluation for septal deviation with 
nasal obstruction intermittent status post septoplasty and 
partial middle turbinectomy.

In his substantive appeal of April 1995, the veteran said 
that his service-connected deviated nasal septum disability 
should be rated at 30 percent.

In August 1995 the veteran was seen at a VA medical facility 
for breathing difficulty through his right nostril.

In a September 1995 rating decision, the RO denied the 
veteran's claim of service connection for squamous cell 
carcinoma on the nose.

At a VA examination of the nose and sinuses in October 1995, 
the veteran complained that he could hardly get the air in 
and out through the right nostril.  His history included the 
removal of basal cell cancer from the skin of the nose in 
June 1986.  Findings of the external nose revealed that it 
was deviated to the right and was unsightly.  It was large 
and the skin was scarred.  Findings also included 50 percent 
obstruction of the right nostril.  The flora of the nose, 
inferior meatus, inferior turbinates, and middle turbinate 
showed red granulation on both sides that was worse on the 
right.  The middle meati showed granulation tissue that was 
quite irritated.  X-ray of the paranasal sinuses and nasal 
bones were negative.  The veteran was diagnosed as having 
status post op nasal septoplasty with 50 percent obstruction 
of the right nasal passage, marked granulation tissue within 
the nasal cavities, and deviation of the nasal septum to the 
right.  He was also diagnosed as having unsightly scarring 
across the mid-nose from wide excision of squamous cell 
cancer. 

In a December 1995 statement, the veteran said that he 
suffered from a repugnant facial disfigurement prior to the 
removal of a very small skin lesion which was not service-
connected.  He said that photographs of his nose had been 
taken prior to the surgery to remove the skin cancer.

In December 1995 the RO received undated photographs of the 
veteran's nose showing that it deviated to the right.

The record contains a June 1996 letter from a private ear, 
nose and throat physician who noted that the veteran had 
recurrent sinus infection and repeated difficulty breathing 
through the nose.  He stated that he had previously 
recommended that the veteran have a revision of nasal 
septoplasty in order to correct his continued airway 
difficulties, and that the veteran might be a candidate for 
some type of sinus drainage procedure.  He diagnosed the 
veteran as having history of nasal trauma with nasal 
obstruction and recurring sinusitis resulting, and past 
history of nasal surgery.

In October 1996, the veteran underwent a VA general 
examination by the same physician who performed the October 
1995 nose and sinus examination.  The examiner said that the 
veteran's nose problems were the same as they were in 1995.  
He stated that the veteran's external nose was deviated to 
the right and unsightly.  He also said that it was large and 
the skin was scarred.  He said that the nasal vestibule 
showed irritation.  He said that the septum was deviated to 
the right with an estimated 50 percent obstruction of the 
right nostril as in 1995.  He said that the floor of the nose 
continued to have red granulation tissue on both sides, worse 
on the right.  Granulation tissue was also found in the 
anterior meatus, inferior turbinates, middle meati and middle 
turbinate.  In addition, the veteran was found to have an 
unsightly scar across the mid nose which was the site of the 
removal of squamous cell cancer.

Additional photographs of the veteran's nose were received by 
the RO in March 1997.

Nasal findings from a VA examination in February 1999 
revealed a graft involving the nasal dorsum that measured 4 x 
4 centimeters which appeared to be atrophic.  There was a 
loss of the cephalic borders of the lower, lateral cartilages 
and a partial loss of the upper, lateral cartilages in the 
septal dorsum.  This was causing a collapse of the support of 
the nasal tip with drooping of the tip.  There was a cephalic 
roll to the free margin of the nasal ala on the right.  
Infranasal examination demonstrated that the nasal septum was 
deviated to the right with obstruction of the nasal fissure, 
totally and inferiorally, there was a small opening.  An 
impression was given of nasal obstruction secondary to 
deviation of nasal septum to the right compounded by loss of 
tip support from necessity for tumor surgery with cephalic 
rotation by contraction of the graft of the right nasal ala.  
The examiner stated "[w]ith reasonable medical certainty, 
the nasal obstruction [was] secondary to the deformities as 
described, aggravated by the flaccid loss of support to the 
nasal tip, causing turbulence of intranasal air flow."

II.  Legal Analysis

The veteran's claim for an increased rating for his septal 
deviation disability is well grounded, meaning plausible.  
The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

The history of the veteran's deviated nasal septum disability 
has been considered, although the present level of disability 
is of primary concern when determining whether he is entitled 
to a higher evaluation.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

The veteran's deviated septum disability was initially 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6502 (1994-
1996).  This code provides that a 0 percent rating is 
warranted when the deviated (deflected) nasal septum produces 
only slight symptoms.  A 10 percent rating is warranted for a 
deviated septum when it is traumatic, with marked 
interference with breathing space.  

On October 7, 1996, the rating criteria for respiratory 
disabilities were revised.  This revised code provides that a 
10 percent rating is to be assigned for a deviated nasal 
septum, traumatic only, with 50-percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  38 C.F.R. § 4.97, Code 6502 (1998). 

The old and new rating schedule also contains criteria for 
loss of part of the nose or for scars of the nose.  38 C.F.R. 
§ 4.97, Code 6504.  Under this code, a 10 percent evaluation 
was warranted for loss of part of one ala, or other obvious 
disfigurement.  A 30 percent evaluation was warranted for the 
exposure of both nares (nasal passages).

As the veteran's claim for an increased rating for his 
deviated septum disability was pending when the regulations 
pertaining to respiratory disabilities were revised, he is 
entitled to the version of the law most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  Here, either 
the amended or current rating criteria may apply, whichever 
are most favorable to him.

The veteran is presently evaluated as 10 percent disabled 
under Code 6502 for deviated nasal septum that is traumatic.  
Under the old criteria, a 10 percent rating is warranted for 
marked interference with breathing space, and under the new 
criteria for a 10 percent rating, there must be 50-percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side.  

The veteran's medical history is clear in showing that his 
deviated nasal septum markedly interferes with breathing 
space.  His medical records are replete with his complaints 
of breathing difficulty, and nasal obstruction on the right 
was found at VA examinations in 1995, 1996 and 1999.  The 
degree of obstruction on the right was determined to be 50 
percent at the examinations in 1995 and 1996.  Such a degree 
is consistent with marked interference with breathing space.  
This is especially so when considering that the veteran is 
status post two nasal septoplastys (October 1990 & July 
1994).  38 C.F.R. § 4.97, Code 6502 (1994-1996).  Since 10 
percent is the maximum rating allowable under Code 6502, a 
higher than 10 percent evaluation under Code 6502 is simply 
not feasible.

With this said, consideration of the veteran's deviated nasal 
septum disability should also be considered in view of its 
deforming (disfiguring) nature.  As previously stated, a 10 
percent evaluation is to be assigned for loss of part of one 
ala, or other obvious disfigurement, and a 30 percent rating 
is warranted under this code for exposure of both nasal 
passages.  This criteria is present under both old and new 
rating schedule.

The examiner from the most recent VA examination in February 
1999 stated "with reasonable medical certainty, the nasal 
obstruction is secondary to the deformities as described, 
aggravated by the flaccid loss of support to the nasal tip, 
causing turbulence of intranasal air flow."  While it is 
unclear from this statement, as well as the examination 
report, what deformities are due to the veteran's nonservice-
connected carcinoma of the nose and what deformities can be 
attributed to his service-connected deviated nasal septum, 
the evidence as a whole is clear in establishing that the 
veteran does in fact have nose deformity (disfigurement) due 
to his service-connected deviated nasal septum. 

Examination of the veteran's external nose at the VA 
examinatios in 1995 and 1996 reveal that he has an unsightly 
deviated septum to the right which is large with scarred 
skin.  Nose deformities caused by the removal of skin cancer 
on the vetearn's nose and resultant grafting, to include 
unsightly scarring across his mid-nose, are in addition to, 
not in lieu of, his deviated septum deformity.  Photographs 
on file of the veteran's nose indeed show that it deviates to 
the right.  Such a deviation, described by a VA examiner as 
unsightly, warrants a 10 percent rating under Code 6504.  

In light of the foregoing, the veteran is entitled to a 
separate 10 percent rating under 38 C.F.R. § 4.97, Code 6504, 
for his deviated nasal septum disfigurement.  This 10 percent 
evaluation does not violate the rule against pyramiding in 
assessing the veteran's deviated septum disability since his 
nasal deformity is separate and distinct from his 
symptomatology under Code 6502 of marked interference with 
breathing space.  38 C.F.R. § 4.14 (1998); Esteban v. Brown, 
6 Vet. App. 259 (1994).

Consideration has been given to the vetean's contention that 
his deviated nasal septum disability warrants a 30 percent 
evaluation.  However, as stated above, a 30 percent 
evaluation requires that both of the veteran's nares (nasal 
passages) be exposed.  There is simply no evidence of such 
exposure.  Accordingly, a higher than 10 percent evaluation 
under Code 6504 is not warranted.



ORDER

An evaluation in excess of 10 percent for the veteran's 
deviated septum disability manifested by breathing difficulty 
is denied.

A separate evaluation of 10 percent for the veteran's 
deviated septum disability due to disfigurement is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

